Desmond, J.
The dismissal of the complaints as against defendant-respondent Whisnant should be affirmed. The sudden, unanticipated and unexplained dash of the Bien car, across the highway and into Whisnant’s path, made him the helpless victim of what was, beyond any dispute, an emergency with the creation of which Whisnant had nothing to do. Such violations as Whisnant may have been guilty of were no proof of negligent causation by him, since there was no possible logical connection between any of them, and the accident (see Brown v. Shyne, 242 N. Y. 176, 180; Tedla v. Ellman, 280 N. Y. 124; Hagadorn v. Socony-Vacuum Oil Co., 298 N. Y. 882; Goldblatt v. Tabacco, 299 N. Y. 663; Restatement, Torts, § 286).
The judgment should be affirmed, with costs.